department of the treasury internal_revenue_service washington d c cc intl uilc number release date internal_revenue_service national_office field_service_advice dated date memorandum for from subject elizabeth g beck senior technical reviewer cc intl this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c d city country date a date b date c date d date e date f date g date h date i date j date k date l date m date n date o fsc uscorp year year issues whether the foreign_sales_corporation fsc and the u s related_supplier must file amended returns within the period of limitation under sec_6511 in order to give rise to a valid taxpayer-initiated fsc redetermination within the meaning of temp sec_1 a -1t e whether the six-year period of limitation of sec_6501 applied to a fsc for one of the tax years whether the statute_of_limitations for assessment began to run from the date of the u s related supplier’s initial tax_return or from the date of a duplicate or substitute original tax_return filed by that party for the same tax_year whether a form_872 consent to extend the time to assess tax filed after expiration of the statute_of_limitations extended the periods of limitation for assessment under sec_6501 and for refund under sec_6511 whether fsc redeterminations for the tax years at issue satisfied the requirements of temp sec_1 a -1t e conclusions although it is not necessary that both the fsc and the u s related_supplier file amended returns both parties must take steps within the period specified by sec_6501 and sec_6511 as applicable to notify the service of the actual amounts of additional tax due or refund claimed as a result of the fsc redetermination no based on the magnitude of the additional income items reported the original fsc return did not make a substantial omission of gross_income within the meaning of sec_6501 the period of limitation for assessment under sec_6501 began on the filing_date of the initial tax_return for the tax_year in question the form_872 filed after the period of limitation for assessment for that year under sec_6501 had expired was without effect for year because the u s related supplier’s amended_return was filed several days before the period of limitation for assessment expired for the fsc the service did not have a reasonable period of time to assess additional tax against the fsc and the redetermination therefore could not affect the fsc as required by temp sec_1 a -1t e for year because the period of limitation under sec_6511 had already expired prior to the filing of the amended_return by the u s related_supplier the fsc redetermination failed to satisfy the requirement of temp sec_1 a -1t e that the periods of limitation for refund be open with respect to both parties facts uscorp is a u s_corporation with its principal_place_of_business in city fsc a country corporation is a wholly-owned subsidiary which elected to be a fsc within the meaning of sec_922 both corporations file u s income_tax returns on a calendar- year basis this memorandum addresses year and year the relevant facts for the individual years are set forth separately year uscorp uscorp filed its income_tax return form_1120 on date a three years later on date c uscorp filed an amended_return form 1120x to claim additional fsc commission deductions attributable to additional foreign_trading_gross_receipts and changes in transfer_pricing methods due to regrouping uscorp initially claimed dollar_figurea in additional fsc commissions but reduced this amount to dollar_figureb in response to an idr concerning the amended_return uscorp stated that approximately c of the fsc redetermination resulted from chang es in product grouping fsc fsc filed its income_tax return form1120fsc on date b five days after date a no amended_return was filed within the normal period of limitation for assessment which ended five days after date c on date m nor has any additional tax been paid_by fsc year uscorp on date d one day prior to the due_date of date e uscorp filed an application_for extension of time to file corporation income_tax return form the form_7004 extended the due_date of the return to date f two days afer date e on date g uscorp filed its income_tax return form_1120 on date f uscorp filed what it termed a substitute original return also on form_1120 the service posted the latter return under transaction code indicating a duplicate return the service examined uscorp ’s year based on the return filed on date f rather than the original return of date g the three-year period of limitation for assessment with respect to uscorp ’s original return expired on date h after date h on date i apparently based on the filing_date of the duplicate or substitute original return date f the service and uscorp executed a consent to extend the time to assess tax form_872 the form_872 purported to extend until date j the period of limitation for assessment with respect to uscorp prior to date j on date k uscorp filed an amended tax_return form 1120x claiming a refund due to additional fsc commission deductions fsc on date l fsc filed its income_tax return on form 1120fsc on date k fsc timely filed an amended income_tax return on form 1120x-fsc reporting additional tax due allegedly corresponding to the refund claimed by the u s related_supplier no payment of additional tax was made law and analysis sec_6501 contains the general_rule that the service must assess tax due within three years of the date of filing of the return sec_6501 permits taxpayers and the service to enter into an agreement to extend the period of limitation for assessment of tax provided that the agreement is executed prior to expiration of the period of limitation for assessment which is otherwise applicable sec_6501 provides that if the taxpayer makes an omission of more than from gross_income the service may assess tax within six years of the date of filing of the original return sec_6501 defines gross_income in the case of a trade_or_business as the total of the amounts received or accrued from the sale_of_goods and services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services in the case of a commission fsc the concept of gross_income corresponds to gross_receipts on the sale lease or rental of property upon which the commissions arose plus any other income sec_927 see also temp sec_1_927_b_-1t sec_6511 contains the general_rule that a taxpayer must make a claim for credit or refund of an overpayment_of_tax prior to the later of a three years after the date on which the first valid income_tax return was filed or b two years after the date on which the tax was paid sec_6511 provides that if the applicable_period of limitation for assessment is validly extended by agreement between the service and the taxpayer the period of limitation for refund extends for an additional six months after the end of the period of limitation for assessment as extended by agreement the rules governing redeterminations of fsc commissions for tax years beginning before date are contained in temp sec_1 a -1t e which states subsequent determination of transfer price rental income or commission the fsc and its related_supplier would ordinarily determine under sec_925 and this section the transfer price or rental payment payable by the fsc or the commission payable to the fsc for a transaction before the fsc files its return for the taxable_year of the transaction after the fsc has filed its return a redetermination of those amounts by the commissioner may only be made if specifically permitted by a code provision or regulations under the code such a redetermination would include a redetermination by reason of an adjustment under sec_482 and the regulations under that section or sec_861 and sec_1_861-8 which affects the amounts which entered into the determination in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial also the fsc and related_supplier may redetermine the amount of foreign_trading_gross_receipts and the amount of the costs and expenses that are used to determine the fsc’s and related supplier’s profits under the transfer_pricing methods any redetermination shall affect both the fsc and the related_supplier the fsc and the related_supplier may not redetermine that the fsc was operating as a commission fsc rather than a buy-sell fsc and vice versa temp sec_1 a -1t e emphasis added the regulation only permits redeterminations with respect to transactions between a fsc and its u s related_supplier which is by definition a related_party owned or controlled directly or indirectly by the same interests as the fsc within the meaning of sec_482 temp sec_1_927_d_-2t the regulation imposes as a condition_precedent to a taxpayer-initiated redetermination of fsc commissions that the period of limitation for refund under sec_6511 must be open with respect to both the fsc and the related_supplier temp sec_1 a -1t e 110_tc_375 in addition the redetermination must affect both the fsc and the related_supplier that is the service must be able to assess additional tax due with respect to the taxpayer in this case the fsc which is in a deficiency position as a result of the redetermination issue unilateral action by u s related_supplier year at the outset we note that a taxpayer-initiated fsc redetermination generally consists of a claim for additional fsc commission deductions such a claim may generate a refund of tax to the u s related_supplier due to increased commission deductions and additional tax due on the part of the fsc due to increased fsc commission income the regulation temp sec_1 a -1t e recognizes that taxpayer-initiated fsc redeterminations may have an impact on both taxpayers the regulation requires that the periods of limitation for refund be open with respect to both the u s related_supplier and the fsc and also requires that the fsc redetermination shall affect both parties in this context the shall affect provision requires that the service be able to assess additional tax against the party in a deficiency position as a result of the redetermination the fsc the regulation does not specifically require that both parties file amended returns to implement a fsc redetermination however both parties must communicate the fsc redetermination in a manner which will permit the service to act upon both the refund and the additional-tax components of the redetermination in general a refund claim requires submission of an amended_return form 1120x sec_301_6402-3 thus in the present case uscorp ’s filing of an amended_return in its capacity as the u s related_supplier informed the service of the nature and amount of the refund claim because the fsc redetermination gave rise to additional tax the shall affect provision required fsc to provide the service a reasonable opportunity to assess additional tax due against it date c was the final day of the three-year period of limitation for refund applicable to uscorp under sec_6511 the final day of the three-year period of limitation for assessment under sec_6501 with respect to fsc was five days later date m hypothetically if fsc had filed an amended_return within the sixty-day period ending on date m the service would have had an additional 60-day period from the date of the amended_return to assess tax against fsc sec_6501 alternatively fsc could have offered to enter into an agreement to extend the period of limitation for assessment in order to afford the service a reasonable opportunity to assess additional tax due fsc instead took no action whatsoever prior to expiration of the period of limitation for assessment with respect to fsc the eleventh-hour filing of uscorp ’s amended_return - coupled with fsc’s failure_to_file a statement indicating additional tax due - placed the service in the untenable position of having to issue a notice_of_deficiency to fsc within five days four business days of the date of the refund claim from uscorp we believe that the shall affect provision in the regulation was intended in part to prevent such a result by placing on the fsc which is owned or controlled by the u s related_supplier filing the redetermination claim the responsibility for affording the service sufficient time to assess additional tax as outlined above several options were available to fsc to comply with this requirement all of which involved minimal burden to fsc with respect to year the fsc redetermination failed to satisfy the shall affect requirement of the regulation because the filing of an amended_return by uscorp five days four business days prior to the end of the period of limitation applicable to fsc without more did not afford the service a reasonable period of time to assess additional tax due from fsc issue six-year period of limitation on assessment year notwithstanding the method used to present the fsc redetermination for year the service might have been able to assess additional tax against fsc if the six-year period of limitation applicable to a substantial omission of gross_income were applicable to fsc that is the shall affect requirement of the regulation might have been satisfied if additional tax could have been assessed against fsc despite the imminent expiration of the general three-year period of limitation on assessment because the fsc redetermination was based in part on additional foreign_trading_gross_receipts sec_6501 was potentially applicable sec_923 sec_927 sec_6501 temp sec_1 923-1t a b -1t e that is assuming fsc made a substantial omission of gross_income ie an omission of more than a six-year assessment_period would have been in effect the idr response of date n however indicated that c of the fsc redeter- mination is the result of changing the product grouping this statement indicates that additional foreign_trading_gross_receipts in the fsc redetermination could not have constituted a more-than-25 omission of gross_income under sec_6501 because the six-year period of limitation was inapplicable in this case the redetermination fails to satisfy the shall affect requirement issue period of limitation in case of multiple returns year uscorp filed both an original and a substitute original income_tax return for year if more than one tax_return is filed for particular tax_year absent fraud on the part of the taxpayer the statute_of_limitations begins to run on the filing_date of the first valid_return 303_f2d_366 3d cir cert_denied 371_us_877 101_tc_499 see also 464_us_386 n 293_us_172 uscorp ’s return dated date g was a valid_return because it was signed by an officer of the taxpayer contained a full statement of income deductions and tax_liability and included a claim_for_refund of overpayment_of_tax the service treated the return as valid and granted uscorp a refund of approximately dollar_figured on date o nothing in the return indicated that it was tentative or incomplete cf zellerbach paper u s pincite the date g income_tax return thus started the running of the statute_of_limitations for year with respect to uscorp absent a timely extension of the period of limitation the periods of limitation for both assessment and refund purposes expired for uscorp on date h sec_6501 sec_6511 issue agreement to extend period of limitation for assessment year on date i uscorp and the service executed a form_872 which purported to extend the period of limitation for assessment for uscorp to date j sec_6501 authorizes an extension of the period of limitation for assessment provided that the agreement is executed prior to expiration of the limitation period then in effect when a valid extension of the assessment_period is executed sec_6511 provides for an automatic_extension of period of limitation for refunds to the end of the assessment_period as extended plus an additional six months if a period of limitation specified by statute has already expired however it cannot be extended by agreement sec_301_6501_c_-1 revrul_85_67 1985_1_cb_364 see also 302_us_528 government_official lacks authority to consider a new refund claim where the applicable statutory period of limitation for refund has already expired the alternate period of limitation for refund specified by sec_6511 ie two years from the date the tax was actually paid had also expired in this case prior to execution of the form_872 the form_872 in this case which was executed on date i was without effect as it could not enlarge or re-institute the period of limitation applicable to both assessment and refunds which had already expired on date h therefore pursuant to sec_6501 and sec_6511 the period of limitation for both assessment and refund applicable to uscorp ’s year expired on date h three years after the filing_date of the original return date g we note that an agreement to extend the period of limitation for assessment although executed by both the service and the taxpayer is not a contract but rather a voluntary unilateral waiver of a defense by the taxpayer 97_tc_339 quoting 282_us_270 thus even assuming that the form_872 in this case was executed pursuant to a mutual mistake of fact regarding the operative date of the year tax_return that form_872 could not extend the period of limitation for assessment applicable to uscorp which was specified by statute nor could the form_872 have any corresponding effect pursuant to sec_6511 on the period of limitation for refund applicable to uscorp issue application of regulation with respect to year uscorp ’s amended_return date c was filed within the sec_6511 periods of limitation for refund applicable to both uscorp and fsc however fsc filed no amended_return and took no other action that might have allowed the service to assess additional tax due as discussed earlier because the service did not have a reasonable period of time to assess additional tax the redetermination failed to meet the shall affect requirement of the regulation thus the service should reject the fsc redetermination for year with respect to year the period of limitation for assessment and refund for uscorp began when the initial tax_return was filed on date g and expired three years later on date h the form_872 executed on date i after expiration of the period of limitation for assessment was therefore without effect when uscorp and fsc filed amended returns on date k the period of limitation for both assessment and refund had already expired with respect to uscorp as of that date the regulatory requirement that the period of limitation for refund be open was not satisfied with respect to uscorp accordingly the service should reject the fsc redetermination for year if you have any further questions please call ____________________________________ elizabeth g beck senior technical reviewer branch associate chief_counsel international
